Citation Nr: 1214554	
Decision Date: 04/20/12    Archive Date: 04/27/12	

DOCKET NO.  02-00 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.

2.  Entitlement to an increased (compensable) evaluation for erectile dysfunction.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel  


INTRODUCTION

The Veteran served on active duty from June 1966 to July 1969, with service in the Republic of Vietnam from April 1967 to April 1968.

The issue of entitlement to service connection for posttraumatic stress disorder originally came before the Board of Veterans' Appeals (Board) on appeal of a December 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In a decision of November 2005, the Board found that new and material evidence had been submitted sufficient to reopen the Veteran's previously-denied claim for service connection for posttraumatic stress disorder, and, in so doing, remanded the issue of entitlement to service connection for posttraumatic stress disorder on a de novo basis to the RO for additional development.

In a subsequent decision of March 2008, the Board denied entitlement to service connection for posttraumatic stress disorder.  However, in an Order of July 2009, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's March 2008 decision, and, in so doing, remanded the Veteran's case to the Board for action consistent with a June 2009 Joint Motion.  

In November 2009, the Veteran's claim of entitlement to service connection for posttraumatic stress disorder was once again remanded for additional development.  The case is now, once more, before the Board for appellate review.

The Board notes that, in a rating decision of August 2010, the VARO located in Augusta, Maine denied entitlement to an increased (i.e., compensable) evaluation for service-connected erectile dysfunction.  The Veteran voiced his disagreement with that denial of benefits, and subsequently perfected his appeal regarding that issue.  Accordingly, the issue of entitlement to an increased (compensable) evaluation for erectile dysfunction is also before the Board for appellate review.


FINDINGS OF FACT

1.  An acquired psychiatric disorder, to include a major depressive disorder/major depression, is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.  

2.  The Veteran does not currently suffer from a clinically-identifiable posttraumatic stress disorder.

3.  The Veteran's service-connected erectile dysfunction is presently characterized by a loss of erectile power, without evidence of penile deformity.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include a major depressive disorder/major depression, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  

2.  Posttraumatic stress disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  

3.  The criteria for a compensable evaluation for service-connected erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 4.20, 4.31, and Part 4, Code 7522 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must:  (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence he is expected to provide.  

In the case at hand, the Board finds that the VCAA notice requirements have been satisfied by correspondence dated in March 2001, July 2004, and November 2005, April and August 2006, and July 2010.  In that correspondence, VA informed the Veteran that, in order to substantiate his claim for service connection, the evidence needed to show that he had a current disability, a disease or injury in service, and evidence of a nexus between the postservice disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  The Veteran was further informed that, in order to substantiate his claim for an increased rating, he needed to show that his service-connected disability (in this case, erectile dysfunction) had undergone an increase in severity.  To the extent there existed any error by VA in providing the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), such error was nonprejudicial in that it did not affect the essential fairness of the adjudicatory process.  In point of fact, based on a review of the entire file, it is clear that the Veteran had a full understanding of the elements required to prevail on his claims.  Moreover, neither the Veteran nor his representative has raised allegations of prejudice resulting from error on the part of VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).  

As to informing the Veteran of which information and evidence he was to provide to VA, and which information and evidence VA would attempt to obtain on his behalf, VA informed him that it had a duty to obtain any records held by any Federal agency.  It also informed him that, on his behalf, VA would make reasonable efforts to obtain records which were not held by a Federal agency, such as records from private doctors and hospitals.  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in connection with the current appeal, VA has obtained the Veteran's service treatment records, as well as VA treatment records and examination reports.  

For the foregoing reasons, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any relevant evidence which has not been obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Finally, in reaching this determination, the Board wishes to make it clear that it has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, including those offered during the course of an RO hearing in March 2002, as well as service treatment records, and both VA treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection

The Veteran in this case seeks service connection for an acquired psychiatric disorder and, specifically, for posttraumatic stress disorder.  In pertinent part, it is contended that the Veteran's current psychiatric disorder (including posttraumatic stress disorder) is the result of various stressful incidents to which he was exposed and/or in which he participated during his period of service in the Republic of Vietnam.  

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Establishing service connection generally requires medical, or in certain circumstances, lay evidence of (1) a current disability; (2) inservice incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed inservice disease or injury and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Alternatively, service connection may be awarded for a "chronic" condition when:  (1) a chronic disease or disability manifests itself and is identified as such in service (or within the presumptive period under 38 C.F.R. § 3.307) and the Veteran currently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period) but is not identified until later, there is a showing of continuity of symptomatology after discharge, and the medical evidence relates that symptomatology to the Veteran's present condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

Effective July 13, 2010, VA amended its regulations governing service connection for posttraumatic stress disorder by liberalizing, in certain circumstances, the evidentiary standard for establishing a required inservice stressor.  Service connection for posttraumatic stress disorder currently requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor occurred.  Where the evidence establishes a diagnosis of posttraumatic stress disorder during service, and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed inservice stressor.  Where the evidence establishes that the Veteran engaged in combat with the enemy, and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed inservice stressor.  

Where a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terroristic activity, and a VA psychiatrist or psychologist, or a psychiatrist or a psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder, and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the places, types and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed inservice stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance which involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenades; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (2011).  

In summary, service connection for posttraumatic stress disorder may be granted where the evidence demonstrates (1 ) a current diagnosis of posttraumatic stress disorder rendered by an examiner specified by the regulations; (2) an inservice stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and (3) the Veteran's posttraumatic stress disorder symptoms have been medically related to the inservice stressor by a VA psychiatrist or psychologist, or one contracted with by VA.  

In the present case, and as noted above, the Veteran served in the Republic of Vietnam from April 1967 to April 1968.  During that time, the Veteran's Military Occupational Specialties were ammunitions storage helper and cook.  Awards and commendations given the Veteran included the Vietnam Service Medal and the Vietnam Campaign Medal.  

Service treatment records, it should be noted, are negative for history, complaints, or abnormal findings indicative of the presence of an acquired psychiatric disorder, including a posttraumatic stress disorder.  More specifically, while in July 1967, during service, the Veteran indicated that he felt "weird" as a result of having smoked marijuana "for his nerves" for the past three months, it was noted at the time that the Veteran knew right from wrong, and that he was not psychotic.  Significantly, the Veteran received neither a diagnosis of nor treatment for a psychiatric disorder at any time during his period of active military service.  Moreover, at the time of a service separation examination in June 1969, there was no evidence of any psychiatric symptomatology.  Nor was any pertinent diagnosis noted.  

In point of fact, the earliest clinical indication of the presence of an arguably chronic psychiatric disorder is revealed by VA outpatient treatment records dated in May 1993, approximately 24 years following the Veteran's discharge from service, at which time it was noted that the Veteran was suffering from major depressive symptoms which had been present for the past three to four months.  The pertinent diagnosis noted was major depression.  The earliest clinical indication of the potential presence of a posttraumatic stress disorder is revealed by VA records dated in October and November 1996, approximately 27 years following the Veteran's discharge from service, at which time he received diagnoses of "rule out" posttraumatic stress disorder, posttraumatic stress disorder "by history," and "provisional" posttraumatic stress disorder.  

The Board observes that, at the time of a VA psychological examination for compensation purposes in January 1997, the Veteran denied being in any direct combat.  However, according to the Veteran, there were occasions when his camp was shelled and/or mortared, which happened more often during the Tet Offensive in early 1968.  

According to the examiner, the Veteran first came to the VA in August 1993, and had been followed on a more or less continual basis since that time.  Further noted was that the Veteran had applied for membership in the stress management group, and been given diagnoses of "provisional" posttraumatic stress disorder or a "history" of posttraumatic stress disorder.  

When questioned, the Veteran failed to outline a symptom pattern which was entirely consistent with posttraumatic stress disorder.  According to the examiner, with the exception of occasional nightmares regarding Vietnam and some difficulty sleeping, which might well be the result of a depressive disorder, there was not a great deal which suggested that Vietnam was the Veteran's central problem.  Significantly, by the examiner's account, at the time of the Veteran's initial VA evaluation in August 1993, Vietnam was not even mentioned.  Moreover, the Veteran's diagnosis at that time was major depressive disorder. 

On mental status examination, the Veteran appeared to have the opinion that everything that was wrong with him at this point in time was "part and parcel" of his Vietnam syndrome, while, according to the examiner, the Veteran's problems were far more comprehensive and complex than that.  Significantly, while amid the Veteran's depression associated with his various life changes and losses, some of the anxiety and trepidation regarding Vietnam became more consciously apparent and frequent in his consciousness, in the opinion of the examiner; there was insufficient evidence to justify a diagnosis of posttraumatic stress disorder "per se."  Rather, the Veteran's mood appeared to be one of moderate depression, with an affect which appeared to be rather on the restricted, if not blunted, side.  The overall clinical impression was one of a major depressive disorder which was recurrent and secondary to some major life changes, including physical injury, medical problems, occupational instability and losses, and financial uncertainty.  Also noted was a remote history of polysubstance abuse/dependence which was currently in full remission.  The pertinent diagnoses noted were moderate recurrent major depressive disorder, secondary to job loss, physical injury, medical problems, and financial instability; and chronic remote polysubstance abuse, currently in full remission.  

In the opinion of the examiner, the Veteran's depression was related to some very obvious, concrete, and real life changes in the midlife cycle which were causing a state of uncertainty in conjunction with anxiety and depression.  Significantly, the Veteran had lost financial security and stability, as well as a sense of "grip on his life" and physical integrity, all of which combined to make him depressed.  Amidst the Veteran's depression, he was more consciously aware of some anxieties associated with his service in Vietnam, though in the opinion of the examiner, Vietnam was not in any way a central problem, but, rather, an ancillary one which was minor in nature.  Finally, according to the examiner, there was insufficient evidence to justify a diagnosis of posttraumatic stress disorder.  

At the time of a subsequent VA psychological examination for compensation purposes in June 2000, it was noted that the January 1997 diagnosis of major depressive disorder was consistent with an August 1993 initial evaluation, at which time there was no mention of posttraumatic stress disorder.  Further noted was that, since approximately 1993 or 1994, the Veteran had been seen by a VA psychiatrist for medication management for depression.  According to the examiner, prior to1997, the psychiatrist never mentioned posttraumatic stress disorder.  Rather, the only diagnosis noted was that of major depressive disorder.  Reportedly, beginning around or about July of 1997, the Veteran's treating VA psychiatrist began to make mention of "rule out" posttraumatic stress disorder, with a later diagnosis of posttraumatic stress disorder, conclusions with the current examiner could not explain, and which the Veteran's treating VA psychiatrist had not explained in writing.

Following examination, the overall clinical impression was one of an individual struggling with a significant and chronic depressive disorder, with symptoms which "waxed and waned" from mild to severe, and which were responding to medication.  While there were some symptoms secondary to the Veteran's experiences in Vietnam, and while in the opinion of the examiner, the Veteran's being in Vietnam might have pressed him to use drugs which later became a problem, this was not a "combat related issue."  Based on a review of available medical records, including the Veteran's claims folder, and the currently conducted clinical examination and psychological tests, it was the examiner's opinion that the Veteran suffered from a chronic, recurrent, moderate to moderately severe major depressive disorder, in addition to chronic severe polysubstance abuse, which was currently in long term full remission.  According to the examiner, the Veteran did not meet the diagnostic criteria for posttraumatic stress disorder either in terms of identified stressors or ongoing symptoms.  While there were features consistent with a posttraumatic stress disorder, the full diagnostic criteria were not met.  Rather, the Veteran's Global Assessment of Functioning Score was a reflection of the fact that his depression was interfering in a significant way with a number of areas of human functioning, including the occupational and social aspects of his environment.  

At a time of a subsequent VA psychological examination for compensation purposes in July 2001, it was noted that the Veteran's claims folder was available, and had been reviewed "in detail" prior to the examination.  When questioned regarding his inservice stressors, the Veteran indicated that "while stationed at Cam Ranh Bay, his unit was always on red alert, getting shelled and mortared...."  However, according to the examiner, the Veteran's recounting was somewhat inconsistent with a number of the known details of activity at Cam Ranh Bay.  More specifically, by historical accounts, in 1967, Cam Ranh Bay was never surrounded or besieged as the Veteran described.  Moreover, on further inquiry, the Veteran admitted that he was never in direct combat during that time period.

When further questioned, the Veteran indicated that, while in Chu Lai, his unit drove in convoys just about every day, acting as its own escort, and carrying all its own weapons.  According to the Veteran, his unit was "always getting shot at or running over mines," with the result that there were casualties every day.  However, the Veteran was unable to remember his truck, or, for that matter, anyone in it being hit, injured, or wounded in any way.  Significantly, the Veteran was additionally unable to remember the names or events surrounding the death of anyone in his unit who had been hit.  While the Veteran made frequent reference to people being killed and hurt every day, he was unable to describe a single incident in which any of these things occurred.  

When further questioned, the Veteran described being present at My Lai the day following the massacre of innocent civilians.  According to the Veteran, his company was sent to My Lai after the massacre to "clean up," which was to say "to police the bodies the morning after the whole thing occurred."  According to the Veteran, he and others had to throw bodies up into trucks, an activity in which they engaged for the better part of one day.  

Finally, the Veteran reported one additional incident "on the day that Martin Luther King got killed" at which time he was almost shot by one of his own men.  According to the Veteran, this occurred when a group dressed as the Ku Klux Klan opened fire on the Veteran's hootch after a black soldier had gotten in a fight.

Following examination, the Veteran received diagnoses of mild to moderate "rule out" posttraumatic stress disorder pending verification of stressors; and recurrent major depression.  According to the examiner, and consistent with previous examinations, the Veteran appeared to be suffering from an ongoing moderate recurrent depressive disorder.  Further noted was that, while the Veteran did appear to experience certain intrusive recollections, physiological reactivity, and anxiety surrounding at least one possible event or stressor related to his combat exposure, he seemed to have a tendency to overreport his psychiatric symptomatology.  Significantly, for the most part, the Veteran appeared to be exaggerating the intensity of his combat exposure while at Cam Ranh Bay and, possibly, in Chu Lai, in particular, given the fact that he was unable to provide any specific details, times, or events concerning his reported life threatening experiences.  Nonetheless, the Veteran was able to give a rather detailed account concerning the body handling and clean-up following the My Lai massacre in 1968.  Significantly, according to the examiner, information required to verify the Veteran's assignment to that duty/responsibility was not available in his claims folder.  However, pending verification of assignment of the Veteran's unit to "clean up" in the My Lai area, his exposure to body handling and transportation would constitute a significant stressor meeting Criterion A for a diagnosis of posttraumatic stress disorder.  Accordingly, the diagnosis of post-traumatic stress disorder was considered to be provisional.

On VA posttraumatic stress disorder examination in June 2005, it was noted that the Veteran's claims folder, including VA medical records, was available, and had been reviewed.  Further noted was that the Veteran was interviewed for one hour, and administered various psychological tests as part of his evaluation.  

According to the examiner, beginning in 1997 or 1998, the Veteran's treating VA psychiatrist began diagnosing him with "rule out posttraumatic stress disorder," and at times, posttraumatic stress disorder, in addition to a major depressive disorder.  The Veteran's treating psychiatrist referred the Veteran to a VA nurse practitioner for a posttraumatic stress disorder evaluation, following which that nurse practitioner gave the Veteran a diagnosis of "rule out" posttraumatic stress disorder, and recommended that he participate in group counseling.  According to the examiner, it appeared that the Veteran's treating VA psychiatrist had obtained his diagnosis of posttraumatic stress disorder from the evaluation of the aforementioned nurse practitioner, as well as the Veteran's appointments with a combat stress recovery group, given that the diagnosis of posttraumatic stress disorder was not based on any comprehensive assessment of the Veteran's history, stressor assessment, or psychological testing.  Also interesting was that none of the treating VA psychiatrist's notes for the period from 1994 to 1997 included a diagnosis of posttraumatic stress disorder, or, for that matter, any complaints related to posttraumatic stress disorder.  Only after the Veteran's referral for a posttraumatic stress disorder evaluation did the treating VA psychiatrist consistently indicate chronic and persistent difficulties with nightmares, flashbacks and intrusive thoughts of Vietnam.  Given that the Veteran never complained of posttraumatic stress disorder symptoms prior to 1997, and that the nurse practitioner's evaluation only diagnosed the Veteran with "rule out" posttraumatic stress disorder, it seemed unlikely that, within the span of a couple of months' time, the Veteran went from never having any difficulties with posttraumatic stress disorder to having daily problems with that particular disability.

Following examination, the Veteran received diagnoses of recurrent, mild to moderate major depressive disorder; opioid dependence, in full sustained remission; and "malingering" posttraumatic stress disorder.  According to the examiner, on the Veteran's past three compensation and pension examinations, he had received a diagnosis of major depressive disorder.  Further noted was that, while at the time of the Veteran's July 2010 examination, he had described being involved in the "clean up" following the My Lai massacre, on current examination, he failed to mention anything about the My Lai massacre, instead referring to cleaning up dead bodies in a village near Chu Lai.  According to the examiner, it was not known why the Veteran's story on this particular incident would change, but since this was the traumatic stressor on which the Veteran was basing his claimed posttraumatic stress disorder, such a change was significant.  While the Veteran's claims folder contained information about mortar attacks at Chu Lai during the time the Veteran was there, in addition to reports suggesting that evidence from the U.S. Armed Forces Center for Unit Records Research provided credible evidence of a stressor, there remained no information in the Veteran's claims file verifying his claimed stressor of having cleaned up dead bodies at either Chu Lai or My Lai.  In the opinion of the examiner, this was critical, inasmuch as the Veteran's symptoms were related to the smell of dead bodies and feeling guilty about how he handled those bodies.  Accordingly, it was irrelevant whether or not the Veteran had been exposed to mortar fire, given that this was not his claimed stressor and his symptoms had no direct relationship to his experiencing mortar fire.  

With regard to the diagnosis of posttraumatic stress disorder by the Veteran's treating VA psychiatrist, in the opinion of the examiner, that diagnosis was made based solely on the Veteran's symptom presentation, and not on a comprehensive assessment of his history, claimed stressor, or psychological test scores.  Moreover, there was substantial evidence to suggest that the Veteran tended to overreport the severity of his symptoms, making his self-reports unreliable.  In the opinion of the examiner, the Veteran did not suffer from a posttraumatic stress disorder, but rather, from a major depressive disorder which was well controlled on his current medications.  Moreover, the Veteran's claims of guilt and dreams regarding Vietnam were thematically consistent with his depression, and appeared to be a manifestation of that depressive disorder rather than any separate disability.

At the time of a subsequent VA psychological evaluation for compensation purposes in March 2007, it was noted that, prior to interviewing the Veteran, his claims folder, including service personnel records and reports from the United States Armed Services Center for the Unit Records Research, as well as available medical records, were thoroughly reviewed.  According to the examiner, since the time of his last VA compensation and pension examination in June 2005, the Veteran had continued to be followed by his VA psychiatrist for psychotropic medication management.  Noted at the time was that a review of progress notes from 2005 to the present indicated that the Veteran's treating psychiatrist had given him a diagnosis of posttraumatic stress disorder.  However, according to the examiner, it was unclear why the Veteran had been given that diagnosis.  In that regard, the initial diagnosis provided by the Veteran's treating VA psychiatrist from 1993 had been recurrent major depression.  Consistent with an additional VA psychological evaluation, the current examiner did not find any comprehensive evaluation of the Veteran's reported stressor, nor any complete evaluation of symptoms sufficient to support a diagnosis of posttraumatic stress disorder.  While the Veteran's presenting symptomatology was generally well controlled on medication, the medications he had been provided were typically prescribed for Veterans with a depressive disorder, and not a posttraumatic stress disorder.

According to the examiner, at the time of previous VA compensation and pension examinations, the Veteran had reported that he was part of the "clean up detail" following the My Lai massacre.  However, on the current examination, as well as on the examination conducted in 2005, the Veteran indicated that this "massacre" had occurred in a village near Chu Lai.  Significantly, he did not indicate that this was in any way related to the My Lai massacre.  Moreover, following psychometric testing, it was noted that the Veteran's scores were consistently high, reflecting an "overreporting" of symptomatology, which was inconsistent with the Veteran's level of functioning or reported experiences.  Significantly, the Veteran had consistently overreported in previous diagnostic testing on prior compensation and pension examinations.

Following examination, the Veteran received diagnoses of a mild to moderate major depressive disorder unrelated to military service, and polysubstance dependence in full and sustained remission.  In the opinion of the examiner, the Veteran did not meet the DSM-IV criteria for a diagnosis of posttraumatic stress disorder, either in terms of a Criterion-A stressor, or the presentation of the full constellation of symptomatology necessary for that diagnosis.  Rather, the Veteran's symptomatology was consistent with a major depressive disorder.  According to the examiner, the results of psychodiagnostic testing were consistent with a diagnosis of major depressive disorder, most likely in the mild to moderate range, rather than in the severe to catastrophic range indicated by testing, reflective of the Veteran's tendency to consistently over report his symptomatology.  Moreover, in the opinion of the examiner, the Veteran's symptom picture had consistently been one of a major mood disorder.  Given the onset of symptoms and the initiation of treatment, the examiner was of the opinion that the Veteran's current mood disorder was unrelated to his military service.

As of the time of a more recent VA psychological evaluation for compensation purposes in September 2011, it was noted that the existing evidence of record substantiated that the Veteran had served in a hostile fire, imminent danger, or combat zone while on active duty with the United States Army.  Further noted was that, prior to interviewing the Veteran, his administrative folder and all available medical records had been reviewed in detail.  Significantly, the Veteran was interviewed for one and one-half hours, and administered a full battery of psychometric tests.

Review of the Veteran's medical and/or administrative files disclosed that the first available record of any type of evaluation for psychiatric symptoms consisted of an initial evaluation in August 1993.  According to that evaluation, the Veteran had begun reporting psychiatric problems in 1990 secondary to health problems and the loss of his job.  At that time, the Veteran received a diagnosis of recurrent major depressive disorder.  The Veteran began seeing a VA psychiatrist for medication management in December 1993, at which time he received a diagnosis of recurrent major depressive disorder.  Significantly, as noted by a VA psychologist at the time of his first compensation and pension examination in January 1997, there was no mention of Vietnam or any symptoms related to the Veteran's military experience until October of 1996, at which time the Veteran underwent evaluation by a VA nurse practitioner.  That nurse practitioner gave the Veteran a diagnosis of "rule out" posttraumatic stress disorder, but diagnosed depression.  When evaluated in November 1996, the Veteran received a provisional diagnosis of posttraumatic stress disorder, as well as depression, by history  Significantly, while the Veteran saw his treating VA psychiatrist on 63 separate occasions between December 1993 and October 2007, he initially received a diagnosis only of depression.  At that time, there is no indication from the physician's notes that the Veteran had reported any symptoms related to his service in Vietnam.  Rather, for a period of time, the Veteran's treating VA psychiatrist gave him a diagnosis of "rule out" posttraumatic stress disorder, which he eventually changed to a diagnosis of posttraumatic stress disorder.  

As noted by other examiners, there were no clinical notes in which the Veteran's treating VA psychiatrist documented specific stressors from the Veteran's service in Vietnam.  The Veteran's VA psychiatrist also did not provide information regarding the frequency or intensity of the Veteran's symptoms.  In fact, in treatment notes, there was never any documentation of the full constellation of symptoms necessary for a diagnosis of posttraumatic stress disorder.  Nor was there any evidence of psychological testing, which is typically used as part of the evaluation process.  According to the examiner, it appeared that the Veteran's treating VA psychiatrist had carried over the diagnosis of posttraumatic stress disorder following the Veteran's attendance in a combat recovery group.  In fact, with the exception of the Veteran's treating VA psychiatrist, all other treating clinicians had diagnosed the Veteran with depression.  While on a number of occasions, some symptoms consistent with posttraumatic stress disorder had been documented, this was not unusual for Veterans who served during a time of war.  Moreover, the report of occasional nightmares or intrusive thoughts did not fulfill the diagnostic criteria for posttraumatic stress disorder.  Rather, the full constellation of symptomatology of sufficient frequency and intensity was necessary for that diagnosis.  

According to the examiner, and as previously documented, notwithstanding the fact that the Veteran had undergone five previous VA compensation and pension examinations, which examinations included complete diagnostic interviews and psychometric testing, at no point had he been diagnosed with posttraumatic stress disorder.  Rather, the Veteran was consistently diagnosed with a major depressive disorder and polysubstance dependence in remission.  According to the examiner, the Veteran's description of stressors had often been vague.  Moreover, when the Veteran did provide more details, there were numerous inconsistencies.  In the opinion of the examiner, those inconsistencies led one to doubt the veracity of the Veteran's self-reports.  Significantly, individuals with posttraumatic stress disorder typically did not suffer from vague recollections of events.  Moreover, across numerous evaluations, the Veteran had consistently overreported symptoms on psychometric testing.  More specifically, while the Veteran served in a support role in Vietnam, his reported scores were far higher than what was typically obtained in Veterans with extensive combat.  In addition, the Veteran's reported symptoms were much more pathological than his medical record over time indicated.  According to the examiner, such a pattern led one to question the veracity of the Veteran's self-reporting during the psychological interview.

Following examination, the Veteran received diagnoses of mild to moderate recurrent major depressive disorder unrelated to his military experiences; and polysubstance dependence, in full sustained remission, also unrelated to the Veteran's military service.  In the opinion of the examiner, the Veteran did not fulfill the diagnostic criteria for a posttraumatic stress disorder.  While during the interview, the Veteran reported a number of symptoms consistent with anxiety and depression, in the opinion of the examiner; he did not report the full constellation of symptomatology necessary for a diagnosis of posttraumatic stress disorder.  More specifically, while the Veteran reported several distressing events, those events did not fulfill the DSM stressor-A criterion for posttraumatic stress disorder, inasmuch as, at the time of the occurrence of those events, the Veteran "did not care, since he was high."  While according to the examiner, the clean up of the My Lai massacre would have involved witnessing dead bodies, the Veteran reported "being high" at the time and "not caring."  Only currently, as he reflected upon his actions, did he report any distress.  In the opinion of the examiner, such actions were inconsistent with the Veteran's military occupational specialty and service record.  Moreover, his description of the aftermath of the My Lai massacre had been inconsistently reported to various compensation and pension examiners.  Significantly, events which fulfilled the stressor-A Criterion for posttraumatic stress disorder were typically detailed and consistently reported.  In fact, this was one of the "hallmark symptoms" of posttraumatic stress disorder.  While the Veteran reported that he and members of his unit had been fired upon on the day of Martin Luther King's death, an event which would certainly be distressing, the Veteran additionally reported "several unusual details," such as soldiers flying a Confederate flag and being dressed in Ku Klux Klan garb prior to the shooting.  Significantly, these details were never reported to any other examiner, and would be highly unusual in a country at war.  Under the circumstances, the examiner was of the opinion that the Veteran's service in a hostile file, imminent danger, or combat zone while an active duty member of the United States Army had not resulted in a posttraumatic stress disorder.  More specifically, the Veteran did not report the full constellation of symptomatology necessary for that diagnosis.  While during the compensation and pension examination, the Veteran described numerous symptoms, such symptoms were inconsistent with the medical record.  Moreover, given the Veteran's role in Vietnam and his recent medical record, one was compelled to conclude that the Veteran had overreported his symptomatology on psychometric instruments.  Significantly, a review of the record disclosed that the Veteran had consistently overreported symptoms on these measures on prior compensation and pension examinations.

In the opinion of the examiner, the Veteran fulfilled the diagnostic criteria for a recurrent major depressive disorder, a diagnosis he had carried since 1993.  Moreover, the onset of symptoms consistent with that disorder was many years following the Veteran's discharge from service, and unrelated to his military service.  More specifically, the Veteran's initial evaluation in 1993 indicated that he reported the onset of symptoms in 1990, and that health problems and job loss were contributing factors.  Significantly, the Veteran did not complain of any symptoms related to his Vietnam service in 1993, or for several years thereafter.  Moreover, comprehensive evaluations had never supported a diagnosis of posttraumatic stress disorder.  

Based on the aforementioned, it would appear that, while the various specific stressors described by the Veteran remain unverified, it has now been conceded that the Veteran "served in a hostile fire, imminent danger, or combat zone while an active duty member of the United States Army."  However, that conclusion does nothing to alter the fact that, based on the entire weight of the evidence of record, the Veteran does not currently suffer from a posttraumatic stress disorder.  While it is true that, on a number of occasions, the Veteran's treating VA psychiatrist offered a diagnosis of posttraumatic stress disorder, the predominant diagnosis assigned by that psychiatrist was not posttraumatic stress disorder but, rather, major depression.  Significantly, and as noted above, the Veteran's treating VA psychiatrist provided no clinical notes documenting specific stressors from Vietnam.  Nor did he provide information regarding the frequency or intensity of the Veteran's symptoms.  Significantly, in his treatment notes, there was never any documentation of the full constellation of symptomatology requisite to a diagnosis of posttraumatic stress disorder.  Nor did the Veteran's treating psychiatrist provide any psychological testing, typically utilized as part of the evaluation process.  Rather, it appears that a diagnosis of posttraumatic stress disorder was "carried over" following the Veteran's attendance in a combat recovery group.  

As noted above, no fewer than six VA examiners have concluded that the Veteran does not, in fact, suffer from a posttraumatic stress disorder, but rather from a major depressive disorder with a past history of polysubstance abuse.  Moreover, following a comprehensive VA psychological evaluation in September 2011 (which evaluation, it should be noted, involved a full review of the Veteran's administrative and medical records, as well as a full battery of psychometric tests), it was the opinion of the examiner that the Veteran's major depressive disorder was unrelated to his period of active military service.  This was particularly the case given the onset of depressive symptomatology many years following the Veteran's discharge from service, in conjunction with various health problems, and the loss of the Veteran's employment.  

The Board finds the aforementioned opinions of multiple VA psychologists highly probative because those opinions were based upon a review of the Veteran's entire claims folder, as well as other pertinent medical records, and a full examination of the Veteran, including both history and clinical findings.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) [factors for assessing the probative value of a medical opinion are the physicians' (or in this case, the psychologists') access to the claims file, and the thoroughness and detail of the opinion].  The VA psychologists reviewed the Veteran's claims folder, discussed the Veteran's medical history, provided well-reasoned medical opinions, and alluded to the evidence which supported those opinions.  See Hernandez-Toyens v. West, supra.  Under the circumstances, the Board is of the opinion that the probative medical evidence of record fails to establish that the Veteran does, in fact, suffer from a posttraumatic stress disorder, or, for that matter, any other acquired psychiatric disorder, including a major depressive disorder, related to his period of active military service.  

In evaluating the Veteran's claim, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, the Veteran has attributed the origin of his current psychiatric disability (including posttraumatic stress disorder) to events which occurred during his period of active military service.  However, and as noted above, the Veteran's psychiatric disabilities were first clinically documented many years following his discharge from service.  In that regard, the passage of many years between discharge from service and medical documentation of a claimed disability is a factor which tends to weigh against a claim for service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  More importantly, for service connection to be established by continuity of symptomatology, there must be medical evidence which relates a current condition to that symptomatology.  See Savage, supra.  In this case, there is no such medical evidence suggesting a link to the Veteran's military service.  

The Board acknowledges the Veteran's statements and testimony regarding the origin of his current psychiatric disability.  However, the Board rejects those assertions to the extent that the Veteran seeks to etiologically relate his current psychiatric symptomatology to his period of active military service.  The Veteran's statements and history, it should be noted, when weighed against the other objective evidence of record, are neither credible nor of any particular probative value.  Moreover, while the absence of medical reports alone cannot be used to refute continuity of symptomatology, the Veteran's prolonged postservice period without complaint, as well as the aforementioned unrefuted medical opinions, fail to relate the Veteran's current psychiatric disorder to his period of active service.  Significantly, the Veteran, as a lay person, is not competent to create the requisite causal nexus for the disability at issue.  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Based on the aforementioned, the Board is unable to reasonably associate the Veteran's current psychiatric disorder, first persuasively documented many years following service discharge, with any incident or incidents of his period of active military service.  Nor has it been demonstrated that the Veteran currently suffers from a clinically-identifiable posttraumatic stress disorder.  Under the circumstances, the preponderance of the evidence is against the Veteran's claim, and service connection for an acquired psychiatric disorder, to include a posttraumatic stress disorder and major depressive disorder, must be denied.

Increased Rating

In addition to the above, the Veteran in this case seeks an increased (compensable) evaluation for service-connected erectile dysfunction.  In pertinent part, it is contended that current manifestations of that disability are more severe than presently evaluated, and productive of a greater degree of impairment than is reflected by the noncompensable schedular evaluation now assigned.  

In that regard, disability evaluations, in general, are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability.  They are primarily determined by comparing objective clinical findings with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2011).  

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Moreover, while the Board must consider the Veteran's medical history, as required by various provisions under 38 C.F.R. § Part 4, including 38 C.F.R. § 4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 (1991)], the regulations do not give past medical reports precedence over current findings.

Finally, where an unlisted condition is encountered, it is permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous.  38 C.F.R. § 4.20 (2011).  Moreover, in every instance where the Rating Schedule does not provide a zero percent evaluation under a particular diagnostic code, a zero percent evaluation is to be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2011).

In the case at hand, during the course of a VA outpatient evaluation in early September 2010, the Veteran complained of the lack of ability to obtain an erection for over a year.  However, when further questioned, he denied any problems with burning, hematuria, frequency, urgency, or hesitancy.  

On subsequent VA genitourinary examination, likewise conducted in September 2010, it was noted that the Veteran's electronic medical records were available, and had been reviewed.  Further noted was that, at the time of a prior compensation and pension examination in February 2009, the Veteran indicated that he had suffered from erectile dysfunction for the past two to three years.  When questioned, the Veteran indicated that, over the course of the past year, he had been unable to achieve any erection at all.  According to the Veteran, he was currently suffering from complete impotence, with no ability to achieve either a full or partial erection.  Nor could the Veteran effect penetration or ejaculation.  

According to the Veteran, he was receiving no treatment for his erectile dysfunction.  The Veteran denied any problems with lethargy, weakness, anorexia, weight loss, or weight gain, and similarly denied problems with urinary frequency, urgency, nocturia, dysuria, hematuria, or hesitancy with urination.  The Veteran denied any problems with incontinence requiring the use of absorbent material or pads, and similarly denied any problems with recurrent urinary tract infections, or other abnormalities such as renal colic, bladder stones, nephritis, or urinary tract disease.  On physical examination, the Veteran was described as a circumcised male, with no evidence of testicular atrophy.  The pertinent diagnosis noted was erectile dysfunction, with accompanying complete impotence.  

Pursuant to applicable law and regulation, the Veteran's service-connected erectile dysfunction is rated by analogy to deformity of the penis.  See 38 C.F.R. § 4.20 (2011).  In order to warrant an increased, which is to say, 20 percent evaluation, there would need to be demonstrated the presence of penile deformity, with a loss of erectile power.  See 38 C.F.R. § 4.115(b) and Part 4, Code 7522 (2011).  Significantly, the Veteran is already in receipt of special monthly compensation based on the loss of use of a creative organ.  

As noted above, in order to warrant an increased evaluation, there would need to be demonstrated not only a loss of erectile power, but also some evidence of penile deformity.  While it is true that, at present, the Veteran apparently experiences a complete loss of erectile power, there is no indication that, at any time during the course of the current appeal, he has suffered from any identifiable deformity of the penis.  Nor is it otherwise alleged.  Under the circumstances, a compensable evaluation for service-connected erectile dysfunction is not warranted.  

In reaching this determination, the Board has given due consideration to the holding of the United States Court of Appeals for Veterans Claims (Court) in Hart v. Mansfield, 21 Vet. App. 505 (2007) addressing the issue of whether it is appropriate to apply "staged ratings" when assigning an increased rating in a manner similar to what is done at the initial rating stage pursuant to the Court's holding in Fenderson v. West, 12 Vet. App. 119 (1999).  However, in the case at hand, it is clear that, over the course of the Veteran's current appeal, symptomatology attributable to his service-connected erectile dysfunction has been appropriately rated.  Moreover, based on a review of the entire evidence of record, the Board is of the opinion that the disability picture presented by the Veteran's erectile dysfunction is appropriately contemplated by the Rating Schedule.  Accordingly, referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  


ORDER

Service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and a major depressive disorder, is denied.

An increased (compensable) evaluation for service-connected erectile dysfunction is denied.



	                        ____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


